                                                                FILED
Case 2:17-cv-01008-JNP-CMR Document 198 Filed 11/23/20 PageID.2509  Page 1 of 9
                                                            2020 NOV 23
                                                               CLERK
                                                         U.S. DISTRICT COURT

                         IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF UTAH


  DAVID SEXTON                                     MEMORANDUM DECISION AND
                                                   ORDER DENYING MOTIONS TO
        Plaintiff,                                 MODIFY THE SCHEDULING ORDER
                                                   AND DENYING MOTIONS FOR LEAVE
  v.                                               TO AMEND ANSWERS TO THE
                                                   COMPLAINT
  POULSEN AND SKOUSEN P.C., ROBERT
  POULSEN, ROBERT REITZ, and DALE                  Case No. 2:17-cv-01008-JNP-CMR
  HITESMAN,
                                                   District Judge Jill N. Parrish
        Defendants.



        Before the court are motions brought by defendants Robert Reitz and Dale Hitesman

 (constable defendants) and defendants Poulsen and Skousen, P.C. and Robert Poulsen (Poulsen

 defendants) to modify the scheduling order. ECF Nos. 139, 169. The constable defendants and the

 Poulsen defendants also move for leave to amend their answers to plaintiff David Sexton’s

 complaint. ECF Nos. 137, 147. The court DENIES the motions brought by the defendants.

                                         BACKGROUND

        Sexton sued Poulsen and Skousen, P.C.; Poulsen; Reitz; and Hitesman, alleging claims for

 violations of the Fair Debt Collection Practices Act and for violations of the Utah Consumer Sales

 Practices Act. Poulsen is a lawyer. He and his law partner filed an answer on behalf of all

 defendants. Later, Hitesman, acting pro se, filed a separate answer on behalf of himself.

        On January 4, 2018, a magistrate judge entered a scheduling order. The order set the

 deadline to amend the pleadings for April 19, 2018. The deadline for fact discovery was set for

 June 7, 2018, and the deadline for expert discovery was set for September 28, 2018. On July 20,

 2018, the parties stipulated to extend the fact discovery deadline until October 19, 2018. A
Case 2:17-cv-01008-JNP-CMR Document 198 Filed 11/23/20 PageID.2510 Page 2 of 9




 magistrate judge granted the motion and entered a new scheduling order to reflect the new fact

 discovery deadline. All other deadlines remained the same. It appears that the parties choose to

 conduct little discovery before the deadlines in the amended scheduling order had passed. Indeed,

 no party deposed a single witness.

        The defendants and Sexton filed competing motions for summary judgment. No party filed

 a Rule 56(d) motion requesting that the court defer considering the motion or allow additional

 discovery. And no party requested a modification of the scheduling order or a further extension of

 the discovery deadlines. On March 19, 2019, the court issued an order denying all motions for

 summary judgment. Because all discovery deadlines and deadlines for filing dispositive motions

 had expired, the court scheduled a hearing for April 3, 2019 for the sole purpose of setting a trial

 date. At the hearing, counsel for Sexton indicated that he had just received a settlement offer and

 requested additional time to discuss the offer with his client. Accordingly, the court did not set a

 trial date at that time and ordered the parties to file a status report within 14 days. Sexton filed a

 status report stating that the parties requested more time to continue settlement discussions.

        On June 12, 2019, pursuant to the agreement of all parties, the court referred this case to a

 magistrate judge for a settlement conference. On October 22, 2019, a settlement conference was

 held, but the parties did not reach a settlement. The court then set a scheduling hearing for

 November 12, 2019 to establish a trial date. But counsel for Sexton could not attend the hearing,

 and it was stricken.

        On December 2, 2019, before the court had the opportunity to reschedule the hearing, new

 counsel appeared on behalf of the two constable defendants, Reitz and Hitesman. On January 2,

 2020, the constable defendants moved for leave to file an amended answer adding a number of

 new affirmative defenses. On January 13, 2020, about 15 months after the close of discovery, the
                                                   2
Case 2:17-cv-01008-JNP-CMR Document 198 Filed 11/23/20 PageID.2511 Page 3 of 9




 constable defendants moved to reopen discovery. On January 29, 2020, the Poulsen defendants

 obtained new counsel. On the same day, the Poulsen defendants moved to amend their answer to

 add a number of new affirmative defenses. On March 13, 2020, the Poulsen defendants also moved

 to reopen discovery. Sexton opposed the motions to file amended answers and to reopen discovery.

                                             ANALYSIS

 I.     MOTIONS TO REOPEN DISCOVERY

        The constable defendants and the Poulsen defendants filed motions to reopen discovery.

 They state that they conducted very little discovery during the period of time provided in the court’s

 scheduling orders because they assumed that they would either prevail on summary judgment

 without the benefit of discovery or settle the case on terms that they were willing to accept. Because

 neither of these scenarios materialized, the defendants move for leave to plead numerous new

 affirmative defenses, reopen discovery, and then file another round of motions for summary

 judgment. In other words, the defendants are asking for a mulligan. Because they did not prevail

 on their previously filed dispositive motions, they want to restart the litigation near square one.

        The Tenth Circuit has identified a number of factors that courts should consider before

 reopening discovery, including:

                1) whether trial is imminent, 2) whether the request is opposed, 3)
                whether the non-moving party would be prejudiced, 4) whether the
                moving party was diligent in obtaining discovery within the
                guidelines established by the court, 5) the foreseeability of the need
                for additional discovery in light of the time allowed for discovery
                by the district court, and 6) the likelihood that the discovery will
                lead to relevant evidence.

 Smith v. United States, 834 F.2d 166, 169 (10th Cir. 1987). The court evaluates each of these

 considerations in turn.



                                                   3
Case 2:17-cv-01008-JNP-CMR Document 198 Filed 11/23/20 PageID.2512 Page 4 of 9




         A.      Immanence of Trial

         The first consideration—whether trial is imminent—has been complicated by the

 COVID-19 pandemic. The court ruled on the motions for summary judgment on March 19, 2019.

 At that point, the only step remaining in the litigation was to set a trial date. But the parties asked

 for time to conduct settlement negotiations, so a trial date was not set at that time. When Sexton

 notified the court that settlement negotiations had failed, the court again set a hearing to establish

 a trial date. Before a scheduling conference could be held, however, the defendants filed motions

 to amend their answers and to reopen discovery.

         While the parties were in the process of briefing these motions, the COVID-19 pandemic

 hit Utah. On March 16, 2020, the District of Utah closed the courthouse and cancelled all trials.

 The courthouse remains closed to all civil trials, and it is difficult to predict when the court can

 resume jury trials. Accordingly, the trial is not currently eminent. But the same pandemic that

 prevents the court from holding a trial in the near future would also hamper discovery. In-person

 depositions are likely not safe at the present. Thus, depositions may be delayed for nearly the same

 amount of time as the jury trial. Because the current pandemic has delayed both the trial and the

 ability to conduct discovery, this factor is neutral.

         B.      Opposition to Request to Reopen Discovery

         The second consideration is whether the request to reopen discovery is opposed. Because

 Sexton has strongly opposed reopening discovery, this factor weighs against granting the

 defendants’ motions.

         C.      Prejudice to the Non-moving Party

         The third consideration is whether reopening discovery would prejudice Sexton. He argues

 that the delay caused by reopening discovery would prejudice him by further delaying the

                                                    4
Case 2:17-cv-01008-JNP-CMR Document 198 Filed 11/23/20 PageID.2513 Page 5 of 9




 resolution of this lawsuit. The court agrees. The defendants have not presented a focused discovery

 plan. Instead, they request carte blanche to conduct all of the discovery they neglected to perform

 during the initial discovery period. The defendants also ask for an opportunity to refile dispositive

 motions. This would essentially set the case back to square one, dramatically increasing the cost

 to pursue the lawsuit and the time it will take to arrive at a resolution. Accordingly, this factor

 weighs against reopening discovery.

        D.      Diligence in Obtaining Discovery

        The fourth consideration—diligence in obtaining discovery in the period provided by the

 initial discovery period—weighs heavily against reopening discovery. The defendants admit that

 they made a strategic choice not to conduct discovery during the time allotted by the court because

 they were confident that they would either prevail on summary judgment or reach a settlement.

 Thus, they plainly were not diligent in pursuing discovery. See SIL-FLO, Inc. v. SFHC, Inc., 917

 F.2d 1507, 1514 (10th Cir. 1990) (affirming denial of motion to reopen discovery because “the

 plaintiffs did not make diligent use of the long period the court originally provided for discovery”).

        Additionally, the constable defendants did not move to reopen discovery until 15 months

 after the fact discovery cutoff date. The Poulsen defendants waited almost 17 months. This lack of

 diligence in moving to reopen discovery also weighs against granting the motions to reopen.

        E.      Foreseeability of the Need for Additional Discovery

        The fifth consideration is whether the need for additional discovery was foreseeable in light

 of the time allowed for discovery. In this case, the answer is clearly yes. An unexpected event or

 newly unearthed facts did not trigger the need for additional discovery. The defendants did not ask

 to extend the deadlines pending a ruling on dispositive motions or the outcome of a settlement

 conference. They merely ignored them. The defendants simply decided not to conduct discovery

                                                   5
Case 2:17-cv-01008-JNP-CMR Document 198 Filed 11/23/20 PageID.2514 Page 6 of 9




 because they assumed that they would prevail on summary judgment or settle the case. But a failure

 to completely resolve the case through dispositive motions or to negotiate an acceptable settlement

 is entirely predictable. Accordingly, this factor weighs against reopening discovery.

        F.      Likelihood that Discovery Would lead to Relevant Evidence

        The defendants have not shown that the sixth and final factor—the likelihood that

 discovery will lead to relevant evidence—tilts in its favor. The defendants have not laid out a

 discovery plan or explained what discovery they seek to conduct. Nor have they identified any

 documents in Sexton’s possession that they would like to discover.

        The constable defendants reference the need for discovery regarding their proposed new

 affirmative defenses. But they fail to adequately explain how Sexton could have any information

 regarding affirmative defenses that the defendants would have to prove at trial. Instead, Sexton,

 who opposes reopening discovery, would need discovery to explore the basis for the proposed new

 affirmative defenses.

        In short, given the lack of discovery in this case, there is certainly the possibility that

 relevant evidence could be uncovered if discovery is reopened. However, it appears that the main

 thrust of the motions to reopen discovery is to permit discovery regarding the new affirmative

 defenses proposed by the defendants. The moving parties have not shown that they would be able

 to acquire any relevant evidence from Sexton regarding these proposed defenses.

        G.      Weighing the Considerations

        After weighing these considerations, the court determines that they militate against

 reopening discovery. The defendants’ lack of diligence in conducting discovery during the period

 of time allotted by the scheduling orders and their lack of diligence in moving to reopen discovery

 weigh heavily against modifying the discovery order. The court agrees with Sexton that the

                                                  6
Case 2:17-cv-01008-JNP-CMR Document 198 Filed 11/23/20 PageID.2515 Page 7 of 9




 defendants essentially want to start the litigation over by pleading new affirmative defenses,

 conducing all of the discovery they strategically neglected the first time, and filing new dispositive

 motions. The delay occasioned by such a drastic modification of the scheduling order would

 undoubtably prejudice Sexton.

         The Poulsen defendants cite Supreme Court case law emphasizing the importance of

 discovery in modern litigation. See Hickman v. Taylor, 329 U.S. 495, 501, 507 (1947). The court

 agrees that discovery is important. But the court cannot force the parties to use the discovery tools

 available to them; and here, the defendants made a strategic decision to forego discovery. The

 defendants also argue that the utter lack of discovery in this case is a reason to restart the litigation.

 But under this logic, the more a party disregards its discovery opportunities, the more likely he or

 she is to get a hall pass for the neglect.

         Accordingly, the court denies the motions to reopen discovery. The court will set a

 scheduling conference to set a trial for the first available date.

 II.     MOTIONS FOR LEAVE TO AMEND ANSWERS

         In conjunction with their motions to reopen discovery, the defendants also moved for leave

 to amend their answers. “The court should freely give leave [to amend pleadings] when justice so

 requires.” FED. R. CIV. P. 15(a)(2). “Refusing leave to amend is generally only justified upon a

 showing of undue delay, undue prejudice to the opposing party, bad faith or dilatory motive, failure

 to cure deficiencies by amendments previously allowed, or futility of amendment.” Bylin v.

 Billings, 568 F.3d 1224, 1229 (10th Cir. 2009) (citation omitted). The court determines that justice

 does not require granting leave to amend here because of the defendants’ undue delay and because

 amendment would cause undue prejudice to Sexton.



                                                     7
Case 2:17-cv-01008-JNP-CMR Document 198 Filed 11/23/20 PageID.2516 Page 8 of 9




        First, the defendants waited too long to request leave to amend. The defendants filed

 answers to the complaint on September 29, 2017 and November 22, 2017. The deadline to move

 to amend the pleadings was April 19, 2018. The discovery deadline passed on October 19, 2018,

 and the dispositive motion deadline passed on December 31, 2018. On January 2, 2020—more

 than 20 months after the deadline to move to amend pleadings and more than 14 months after

 discovery closed—the constable defendants moved to amend their answer. The proposed amended

 answer includes a number of new affirmative defenses. On January 29, 2020, the Poulsen

 defendants also moved to amend their answer to include many new affirmative defenses.

        The defendants do not assert that they discovered new information that revealed the need

 for additional defenses. Their only explanation for the delay in moving to amend is that they

 thought that amendment would be unnecessary because they anticipated either winning on

 summary judgment or settling the case. But these assumptions are not valid excuses to delay filing

 a motion for leave to amend. Nor can the defendants use the excuse that they hired new counsel.

 Hiring new attorneys does not reset the litigation. Cf. Smith v. McCord, 707 F.3d 1161, 1162 (10th

 Cir. 2013) (“[C]lients . . . are usually bound by their lawyers’ actions—or, as here, inactions.”).

 Thus, the long delay in seeking leave to amend is not justified under the facts of this case.

        Second, amending the defendants’ answers at this stage of the litigation would subject

 Sexton to undue prejudice. If the court were to permit amendment without reopening discovery,

 Sexton would be prejudiced because he would not be able to discover relevant information

 regarding the numerous new affirmative defenses. But if the court were to permit amendment and

 reopen discovery, the litigation would essentially start over. As discussed above, this would unduly

 prejudice Sexton by dramatically delaying the resolution of this action and by increasing the cost



                                                  8
Case 2:17-cv-01008-JNP-CMR Document 198 Filed 11/23/20 PageID.2517 Page 9 of 9




 of the lawsuit. And by restarting the litigation, all the effort the parties had expended in litigating

 dispositive motions would largely be wasted. 1

        Thus, the court denies leave to amend the defendants’ answers.

                                           CONCLUSION

        For the above stated reasons, the court DENIES the motions to modify the scheduling

 order. ECF Nos. 139, 169. The court also DENIES the motions for leave to amend the defendants’

 answers. ECF Nos. 137, 147.

        Signed November 23, 2019.

                                                BY THE COURT



                                                ______________________________
                                                Jill N. Parrish
                                                United States District Court Judge




 1
   In particular, Sexton would be prejudiced by the constable defendants’ proposed governmental
 immunity affirmative defense. Had the constable defendants pled this defense in a timely manner,
 Sexton would have had an opportunity to comply with the requirements of the Governmental
 Immunity Act of Utah. Allowing the constable defendants to plead governmental immunity at this
 late date would complicate Sexton’s compliance with this Act.
                                                   9
